83455: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33980: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83455


Short Caption:CITY OF LAS VEGAS VS. RES. TRANSITION CONSULTANTS, LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A808277Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/07/2021 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:08/11/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantCity of Las VegasPhilip R. Byrnes, Jr.
							(Las Vegas City Attorney)
						Bryan K. Scott
							(Las Vegas City Attorney)
						


RespondentOlympic Coast Investment, Inc.Scott D. Fleming
							(Fleming Law Firm, PLLC)
						


RespondentResource Transitions Consultants, LLCScott D. Fleming
							(Fleming Law Firm, PLLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/28/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/02/2021Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


09/02/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-25577




09/02/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-25579




09/07/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)21-25822




09/23/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-27553




09/24/2021Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)21-27635




10/07/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-28852




10/08/2021Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)21-28892




10/08/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-28972




10/21/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/14/21. To Court Reporter: Deloris Scott. (REJECTED PER NOTICE FILED ON 10/21/21) (SC)


10/21/2021Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)21-30431




10/25/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/14/21.  To Court Reporter: Deloris Scott. (SC)21-30683




11/01/2021TranscriptFiled Notice from Court Reporter. Jill Hawkins stating that the requested transcripts were delivered.  Dates of transcripts:6/14/21. (SC)21-31337




01/06/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: January 20, 2022. (SC)22-00580




01/20/2022BriefFiled Appellant's Opening Brief. (SC)22-02109




01/20/2022AppendixFiled Joint Appendix (Volume I). (SC)22-02110




01/20/2022AppendixFiled Joint Appendix (Volume II). (SC)22-02111




01/20/2022AppendixFiled Joint Appendix (Volume III). (SC)22-02112




01/20/2022AppendixFiled Joint Appendix (Volume IV). (SC)22-02113




01/20/2022AppendixFiled Joint Appendix (Volume V). (SC)22-02114




02/16/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents' Answering Brief due:  March 8, 2022.  (SC)22-05145




03/04/2022BriefFiled Respondent's Answering Brief. (REJETED PER NOTICE ISSUED 3/4/22) (SC)


03/04/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-06951




03/04/2022BriefFiled Respondent's Answering Brief. (SC)22-06990




04/04/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  April 18, 2022.  (SC)22-10333




04/18/2022BriefFiled Appellant's Reply Brief. (SC)22-12202




04/18/2022Case Status UpdateBriefing Completed/To Screening. (SC)


08/11/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-25221




10/31/2022Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order". SNP-JH/LS/DH. (SC)22-33980





Combined Case View